Citation Nr: 1802913	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  08-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for service-connected status post left foot second metatarsal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1996 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction for the Veteran's claim was transferred to the RO in Roanoke, Virginia, prior to certification to the Board.

This matter was previously before the Board in February 2016, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the hearing is of record.

The Board notes the Veteran has perfected an appeal of a June 2017 rating decision that denied service connection for post-traumatic stress disorder.  The Veteran is awaiting a hearing regarding this appeal, so it will not be addressed in this decision.


FINDING OF FACT

The Veteran's service-connected status post left foot second metatarsal is manifest by complaints of intermittent pain, but there is no objective evidence that suggests functional impairment that equates to a moderately severe foot injury or a higher level of impairment at any point in the appeal period.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for service-connected status post left foot second metatarsal fracture have been met since May 20, 2006.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. §4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's service-connected status post left foot second metatarsal fracture is rated under Diagnostic Code 5284 because this condition is not specifically listed in the VA Rating Schedule and falls within the catch-all category of other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  There is no evidence the Veteran has been diagnosed as having any of the other foot conditions listed in the VA Rating Schedule, so consideration of alternate diagnostic codes is not warranted.  Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the VA Rating Schedule or in VA regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA has provided two examinations during the appeal period.  Both VA examiners noted the Veteran'subjective reports of intermittent sharp pain in his left foot.  An initial VA examiner in February 2006 reported the Veteran has mild limitation of function in the left foot with strenuous activities such as running.  The February 2006 VA examiner noted there was no limitation for standing or walking.  The February 2006 VA examiner noted an area of deformity at the base of the second metatarsal bone on the dorsal aspect of the left foot, but indicated x-rays of the left foot were normal.  A more recent VA examiner in August 2017 provided a similar assessment of the Veteran's disability.  The August 2017 VA noted difficulties with prolonged standing, walking, and running, as well as with wearing shoes for prolonged periods of time.  The August 2017 VA examiner ultimately concluded the Veteran's left foot injury was mild in severity with no significant bone, joint, or soft tissue abnormality shown on both nonweight-bearing and weight-bearing x-ray views.  The August 2017 VA examination report contains a comparison of the left foot with undamaged right foot, to include assessments of pain in nonweight-bearing and weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board notes the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has recently held the provisions of 38 C.F.R. § 4.59 are also not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The provisions of 38 C.F.R. § 4.59 explain painful, unstable, or malaligned joints, due to healed injury, shall be compensated to at least the minimum compensable rating for the joint.  Here, the record establishes the Veteran experiences pain as a result of service-connected status post left foot second metatarsal fracture.  The Veteran has consistently reported left foot pain throughout the appeal.  Thus, a 10 percent rating is warranted for his service-connected status post left foot second metatarsal fracture from the effective date of service connection, May 20, 2006, pursuant to 38 C.F.R. § 4.59.

The Board finds a rating in excess of 10 percent is not warranted for the Veteran's service-connected status post left foot second metatarsal fracture at any point in the appeal period.  A rating in excess of 10 percent requires a finding of a moderately severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Two VA examiners have assessed the Veteran's disability, to include his lay reports of functional impairment, and both described the disability as being productive of mild impairment.  There is nothing included in the available treatment records that shows impairment beyond that noted by the VA examiners, as the Veteran has received little to no treatment for his left foot disability since separating from service.  The Board acknowledges the Veteran's subjective assertions that his service-connected status post left foot second metatarsal fracture falls at some point between a moderate and moderate severe left foot injury; however, these subjective reports are simply not supported by the objective evidence of record.  As a preponderance of evidence is against a finding of a moderately severe foot injury, the benefit-of-the-doubt doctrine does not apply, and a rating in excess of 10 percent must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Nevertheless, a 10 percent rating is warranted for the Veteran's service-connected status post left foot second metatarsal fracture from the effective date of service connection, May 20, 2006, and, to that extent, the appeal is granted.


ORDER

Entitlement to a 10 percent rating, but no higher, for service-connected status post left foot second metatarsal fracture, effective May 20, 2006, is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


